     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 1 of 21




 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5464
 5   david@pricelawgroup.com

 6   Haytham Faraj
 7   LAW OFFICES OF HAYTHAM FARAJ
     1935 W Belmont Ave.
 8   Chicago, IL 60657
     T: (312) 635-0800
 9
     F: (202) 280-1039
10   haytham@farajlaw.com
11
     Attorneys for Plaintiff
12   Mussalina Muhaymin
13                             IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
      Mussalina Muhaymin,                         Case No. CV-17-04565-PHX-SMB
16
17                  Plaintiff,                    PLAINTIFF’S MEMORANDUM
                                                  IN OPPOSITION TO DEFENDANTS’
18    v.                                          EXPEDITED MOTION FOR
19                                                PROTECTIVE ORDER AND
      City of Phoenix, et al.,                    MOTION FOR SANCTIONS
20
21                  Defendants.
                                                  Honorable Susan M. Brnovich
22
23
24          Plaintiff, Mussalina Muhaymin (“Plaintiff” or “Ms. Muhaymin”), through
25
     undersigned counsel, hereby submits her Memorandum in Opposition to Defendant City
26
     of Phoenix’s, et al. (“Defendants”) Expedited Motion for Protective Order and Motion for
27
28   Sanctions (“Motion”)(Dkt. 237).
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 2 of 21




 1                                                  TABLE OF CONTENTS
 2   I.         INTRODUCTION .................................................................................................. 1
 3   II.        RELEVANT PROCEDURAL HISTORY ........................................................... 3
 4   III.       ARGUMENT .......................................................................................................... 4
 5         A.      The Information Disclosed Was Not Confidential ........................................5
 6                 i.        Mr. Faraj’s June 2020 social media posts. ............................................ 5
 7                 ii.       Mr. Chami’s July and August 2020 release of factual information to
 8                           the media. .............................................................................................. 6

 9                 iii.      Comments made by Mr. Chami during September 15, 2020, online
                             political event addressing issues of racial disparity in police treatment,
10                           describing the deposition testimony of officers regarding what
11                           happened during the murder of Mr. Muhaymin. .................................. 7

12                 iv.       “The Final Call” article comparing Mr. Muhaymin’s death to the
                             death of George Floyd, released on September 15, 2020. .................... 8
13
           B.      Ms. Muhaymin And Her Counsel Are Not Attempting To Hold A Trial In
14                 The Court Of Public Opinion.........................................................................9
15         C.      Defendants’ Accusations That Ms. Muhaymin Is Motivated Solely By
                   Financial Incentive Is Patently False, Unsupportable, Insensitive, And
16
                   Insulting .......................................................................................................13
17
           D.      Plaintiff Requests That The Court Deny Defendant’s Request For Sanctions
18                 ......................................................................................................................14
19                 i.        Defendant’s are not entitled to sanctions ............................................ 14
20                 ii.       Defendants’ proposed sanctions are inappropriate ............................. 16
21   IV.        CONCLUSION ..................................................................................................... 18
22
23
24
25
26
27
28



                                                                          i
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 3 of 21




 1                                              TABLE OF AUTHORITIES

 2   Cases
 3
     Foltz v. State Farm Mut. Auto. Ins. Co.,
 4
 5      331 F.3d 1122 (9th Cir. 2003) ................................................................................... 7, 14

 6   Hagestad v. Tragesser,
 7
        49 F.3d 1430 (9th Cir. 1995) ..................................................................................... 7, 14
 8
     Roadway v. Express, Inc. v. Piper,
 9
10      447 U.S. 752, 100 S. Ct. 2455 (1980) ........................................................................... 12
11   Skilling v.United States,
12
        561 U.S. 358, 130 S. Ct. 2896, 177 L. Ed. 2d 619 (2010) ............................................ 13
13
14   Wyle v. R.J. Reynolds Industries, Inc.,

15      709 F. 2d 585 (9th Cir. 1983) ........................................................................................ 12
16
     Statutes
17
18   5 U.S.C. § 1502 ................................................................................................................. 15

19   Rules
20
     Ariz.R.Prof.Cond. 3.6(c) ................................................................................................... 13
21
     Fed.R.Civ.P. 37(b)(2)(C) ................................................................................................... 12
22
23
24
25
26
27
28



                                                                      ii
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 4 of 21




 1      I.      INTRODUCTION
 2           As has become their wont throughout the instant litigation, Defendants once again

 3   utilize public funds in an attempt to stifle Plaintiff’s political speech under the thin veneer
 4
     of seeking “justice.” Defendants impugn Plaintiff’s ethicality and human decency by
 5
     describing her motives of political and civil change as nothing more than rank avarice, and
 6
 7   level unfounded accusations of contempt against Plaintiff’s counsel. This must stop. The
 8
     City of Phoenix is a public entity, necessarily vulnerable to public scrutiny, and it is not
 9
     entitled to use taxpayer dollars and the federal court system to protect the elected officials
10
11   who have, to date, refused to even consider legitimate policy change following the tragic
12   and utterly avoidable death of Muhammad Abdul Muhaymin, Jr. (“Mr. Muhaymin”).
13
             Since a time predating the instant suit, Plaintiff and her counsel have been fully
14
15   involved in the political sphere, attempting to effectuate necessary change in the policies

16   and procedures implemented by the City of Phoenix and its Police Department, as well as
17
     seeking accountability from the officers involved in the murder of Mr. Muhaymin. As has
18
     been repeatedly stressed throughout the case, these goals have consistently been of
19
20   paramount importance to Ms. Muhaymin. The initiation of this case did not confine her
21
     ability to continue seeking political change.
22
             Every action taken and every statement made by Plaintiff’s counsel, described in
23
24   Defendants’ Motion, were taken, and made, in furtherance of these political and social
25   goals. They are the very definition of political free speech, protected by the First
26
     Amendment. It is this political free speech that the City of Phoenix attempts to have
27
28   quashed using taxpayer funds. This is highly inappropriate.



                                                     1
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 5 of 21




 1          Furthermore, none of the information conveyed by Plaintiff and her attorneys, about

 2   which Defendants complain, is confidential. First, the majority of the information
 3
     conveyed constituted nothing more than a retelling of information that was already public
 4
 5   by virtue of body camera footage released by Defendants. Second, this Court denied in

 6   full Defendants’ request that the entirety of deposition transcripts, reflecting officer
 7
     accounts of what happened during Mr. Muhaymin’s torture and eventual execution, remain
 8
     confidential. Finally, with regards to any information conveyed that the Court determines
 9
10   to have been covered by the protective order (which Plaintiff vehemently contests),
11   Plaintiff reincorporates her position that designating the entirety of depositions containing
12
     public information was not done in good faith and therefore did not comply with the
13
14   Court’s protective order.

15          Contrary to Defendants’ accusations, Plaintiff and her counsel have diligently
16
     pursued all avenues of recourse available for the death of Mr. Muhaymin. Encompassed in
17
18   these efforts is the decision by Plaintiff and her counsel to seek a reopening in the criminal

19   investigation (closed summarily and without full access to pertinent information) or a
20
     change in the elected leadership of Phoenix and its law enforcement. The City of Phoenix
21
     now marshals public resources in an attempt at protecting the officials who currently hold
22
23   those possessions of elected leadership by asking this Court not only to unconstitutionally
24   muzzle Plaintiff in her calls for change, but also to throw out Plaintiff’s civil case. Again,
25
     this is highly inappropriate. Plaintiff and her counsel have done nothing more or less than
26
27   is allowed and expected of both advocates for change and advocates before this Court.

28          For these reasons, described in full below, Plaintiff respectfully requests that the


                                                   2
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 6 of 21




 1   Court deny Defendants’ Motion and, in the process, put a stop to the City of Phoenix’s

 2   politically motivated, authoritarian attempt at suppressing oppositional political free
 3
     speech.
 4
 5      II.      RELEVANT PROCEDURAL HISTORY
 6            On August 9, 2018, the Court entered a Stipulated Protective Order [doc. 60-1]
 7   (“Protective Order”). On February 11, 2020, at a telephonic hearing before the Court,
 8
     Defendants attempted to designate transcripts of the depositions of the officers involved
 9
10   in, and therefore having firsthand knowledge of, the events leading to the death of Mr.

11   Muhaymin, as confidential in their entirety. See doc. 113. Plaintiff objected, citing the
12
     incontrovertible fact that a massive majority of the information contained in the transcript
13
14   was simply the retelling of the tragic event from the perspective of public employees, and

15   was therefore certainly not “confidential” (as understood in the word’s common usage or
16
     by the terms of the Protective Order). Id. The Court ordered briefing on the issue (Id.)
17
     which both parties provided. Docs. 117 & 118.
18
19            Thereafter, on May 29, 2020, Defendants supplemented their memorandum
20   regarding the designation of the transcripts as confidential, and furthermore moved for a
21
     protective order and an order to “cease/desist and remove public postings.” Doc. 179.
22
23   Pursuant to Court order, Plaintiff filed her “Response” to Defendants’ supplemental

24   memorandum regarding the confidential designation, as well as to Defendant’s motion for
25
     protective order and “cease/desist” order. Doc. 183.
26
27            Following oral argument at a telephonic hearing on both the confidentiality

28   designation and motion for protective and “cease/desist” order, on June 5, 2020, the Court


                                                  3
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 7 of 21




 1   entered an Order [doc. 183] (“Order Denying Protective Order”) “den[ying] in full”

 2   Defendant’s request for and “[o]rder that deposition transcripts and videotapes remain
 3
     confidential.” Id. at pg. 1.
 4
 5            On October 7, 2020, Defendants filed the instant Motion. Doc. 237. The following

 6   day, the Court entered an Order establishing a briefing schedule for the parties’ dispute.
 7
     Doc. 238. Plaintiff now submits this Memorandum in accordance with that schedule.
 8
 9      III.     ARGUMENT
10            Defendants erroneously describe the following discussions and media statements as

11   disclosure of confidential information and therefore violative of the Court’s Protective
12
     Order:
13
14                  i.     Attorney Haytham Faraj’s (“Mr. Faraj”) June 2020 social media

15                         posts. See Motion, pgs. 3-4.
                    ii.    Mr. Chami’s July and August 2020 release of factual information to
16
                           the media. Id. at pg. 5.
17
                    iii.   Comments made by Mr. Chami during September 15, 2020, online
18
                           political event addressing issues of racial disparity in police treatment,
19
                           describing the deposition testimony of officers regarding what
20
                           happened during the murder of Mr. Muhaymin. Id. at pgs. 6-7
21
                    iv.    “The Final Call” article comparing Mr. Muhaymin’s death to the
22
                           death of George Floyd, released on September 15, 2020. Id. at pg. 8
23
              As set forth below, these communications contained absolutely no confidential
24
25   information whatsoever, consisting entirely of material already within public knowledge

26   or factual retellings of the events of Mr. Muhaymin’s death, as told by the officers involved
27
     at depositions (over which the Court correctly refused to issue a blanket confidentiality
28



                                                      4
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 8 of 21




 1   ruling). The information conveyed consists of non-confidential facts important to the

 2   current social discussion being held regarding policing in our nation generally, and in the
 3
     City of Phoenix specifically.
 4
 5          Plaintiff and her counsel were well within their rights to inform the public as to the

 6   underlying facts of what happened to Mr. Muhaymin (facts which are definitionally not
 7
     confidential as they involved the actions of public individuals against a private citizen in a
 8
     public forum recorded on bodycam footage which is available to the public), and to
 9
10   encourage social and political change in leadership in an effort to prevent the occurrence
11   of future similar tragedies. Defendants attempt to quash this political speech in the forum
12
     of federal court is both disgusting and unconstitutional. However, in an effort at brevity,
13
14   Plaintiff will save the bulk of her accusations regarding the violations of her First

15   Amendment rights to free speech and instead focus on the procedural fact that the
16
     information disseminated was not confidential and therefore the dissemination was not
17
18   in violation of this Court’s Protective Order.

19
            A. The Information Disclosed Was Not Confidential
20          Plaintiff addresses each of the four instances raised in Defendants’ Motion
21
     separately below.
22
23                 i.     Mr. Faraj’s June 2020 social media posts.
24          As Defendants readily acknowledge in their Motion, the parties have already
25
     thoroughly addressed Mr. Faraj’s social media activity, in multiple briefs and in oral
26
     argument before the Court. See Motion, pgs. 3-4. The Court disposed of Defendants’
27
28   meritless position in its Order Denying Protective Order. Plaintiff will not rehash this



                                                      5
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 9 of 21




 1   argument, as it has already been decided. Further, it is inappropriate for Defendants to bring

 2   up the issue, again, after having already briefed its losing arguments before this Court four
 3
     months ago. As Mr. Faraj’s actions were not in violation of the Protective Order in June,
 4
 5   they are not in violation now.

 6
                    ii.    Mr. Chami’s July and August 2020 release of factual information to
 7                         the media.
 8           The CNN article, released on July 8, 2020, is referenced only briefly in Defendants’
 9   Motion at the top of page 5.1 Notably, Defendants do not disclose when they first learned
10   of the national news story that has been circulated globally or explain why they only raise
11   its existence 3 months after the fact. Defendants spend exactly two sentences describing
12   the article and accusing Plaintiff’s attorneys of releasing “bates labeled documents
13   produced in the litigation [and] Plaintiff’s expert report,” as well as giving an interview
14   regarding what happened to Mr. Muhaymin. Motion, pg. 5. The reason for Defendants’
15   brevity is apparent. Not one “bates labeled document” is identified in Defendants’ Motion
16   and the implicit claim that Plaintiff’s expert report is confidential is preposterous on its
17   face.
18           Defendants’ Motion focuses much more attention on body camera footage of Mr.
19   Muhaymin’s death described by the news outlet “religionnews.com” Motion, pg. 5.
20   Information contained in body camera footage of Mr. Muhaymin’s death is not
21   confidential by any definition of the term. That information is publicly available and
22   has accordingly been released by the City of Phoenix to the public, both voluntarily 2 and
23   in response to FOIA requests.3 It is therefore impossible for Plaintiff’s attorneys to
24
             1
                 The full article can be viewed at https://www.cnn.com/2020/07/09/us/phoenix-
25   muhammad-muhaymin-invs/index.html
             2
26             https://abcnews.go.com/US/phoenix-police-release-body-camera-videos-mans-
     death/story?id=45088346
             3
27              In fact, as is commonplace in wrongful death lawsuits against public entities, Plaintiff
     herself obtained copies of the body cam footage via a FOIA request when considering legal action
28   prior to initiating the instant suit.


                                                     6
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 10 of 21




 1   “release” body camera footage – such footage is already in the public sphere.
 2                 iii.   Comments made by Mr. Chami during September 15, 2020, online
 3                        political event addressing issues of racial disparity in police
                          treatment, describing the deposition testimony of officers regarding
 4                        what happened during the murder of Mr. Muhaymin.
 5          On September 15, 2020, the National Council of Jewish Women (“NCJW”)
 6
     conducted a Zoom event entitled “Justice in Policing: Standing up for Black Lives.” The
 7
     event included a panel on political change, specifically in regards to law enforcement. Mr.
 8
 9   Chami was invited to speak during a segment focusing on the “Deaths of Dion Johnson
10   and Muhammad Muhaymin, Jr.” See Exhibits B-D to Defendants’ Motion. During this
11
     event, Mr. Chami described the series of events leading up to and resulting in the death of
12
13   Mr. Muhaymin. Mr. Chami utilized both public knowledge and information gleaned from

14   deposition testimony given by the officers involved which only describes what can readily
15
     been observed on the bodycam footage which is publicly available. After describing the
16
     event, Mr. Chami stated the (undisputable) fact that the officers’ testimony differed greatly
17
18   from the information initially released by the City of Phoenix.
19
            Nothing said by Mr. Chami violated the Court’s Protective Order. First, as indicated
20
     above, this Court denied Defendants’ attempt to designate the entirety of the deposition
21
22   transcripts as confidential. It was Defendants burden, therefore, to go through and specify
23   portions of the transcript to be encompassed by the Protective Order, and to provide a
24
     compelling reason for such designations. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
25
26   1122, 1135 (9th Cir. 2003), citing Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir.

27   1995). Defendants failed to do so. Plaintiff and her counsel reasonably relied on
28



                                                  7
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 11 of 21




 1   Defendants’ failure to act and have considered the transcripts as non-confidential.

 2          Second, and perhaps more importantly, no information conveyed by Mr. Chami
 3
     could possibly be confidential information under the Protective Order. Instead of rehashing
 4
 5   this issue, Plaintiff reincorporates her positions and legal arguments as set forth at doc. 118.

 6   In summary, a factual recounting of events from the perspective of a state employee,
 7
     subject to public scrutiny, does not fall into any of the categories set forth in the Court’s
 8
     Protective Order. Such information is, by definition, public information and Defendants
 9
10   are not entitled to a blanket designation of confidentiality without showing a compelling
11   reason therefor (as this Court recognized in its Order Denying Protective Order).
12
13                 iv.     “The Final Call” article comparing Mr. Muhaymin’s death to the
                           death of George Floyd, released on September 15, 2020.
14
            Defendants make much of Ms. Muhaymin’s statements, made upon personal (and
15
     fully justified) belief and reported by “The Final Call,” regarding Defendants’ targeting of
16
     Mr. Muhaymin because of his race, religion, and disability. Motion, pg. 8. Defendants
17
     further point out that Mr. Chami “compared this case directly to the George Floyd case”
18
     utilizing “expert reports and deposition testimony.”
19
            First, as should be obvious to any American, Ms. Muhaymin is fully entitled to
20
     provide her opinion to a news outlet concerning the murder of her brother. Defendants
21
     implicit contention to the contrary approaches utter irrationality. The same goes for
22
     comparisons made by Mr. Chami to the George Floyd case. Neither Ms. Muhaymin nor
23
     her counsel were deprived of their First Amendment rights to announce their opinions when
24
     they filed suit against Defendants.
25
            Second, as addressed above, Plaintiff’s expert report is not confidential. It has never
26
     been designated as confidential, and, as Plaintiff is the only party who may apply such a
27
     designation to her own expert report, it will never be designated as confidential.
28



                                                    8
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 12 of 21




 1          Finally, at the risk of beating a dead horse, the deposition testimony by public
 2   officers regarding the factual events leading to Mr. Muhaymin’s death are not confidential.
 3   The Court denied Defendant’s designation of the same as such, and, furthermore,
 4   information regarding the actions of state employees directed at private individuals in a
 5   public forum is per se public information.
 6          B. Ms. Muhaymin And Her Counsel Are Not Attempting To Hold A Trial In
 7             The Court Of Public Opinion
            Ms. Muhaymin and her counsel have exercised extreme caution in their interactions
 8
 9   with the media, and Defendants accusations of an attempt to “poison the jury pool” are not
10
     well taken. Plaintiff’s attorneys have fulfilled their duties as officers of the Court while
11
     simultaneously representing Ms. Muhaymin in her capacity both as Plaintiff here and as a
12
13   social advocate for political change. Neither Plaintiff nor her attorneys have released
14   deposition transcripts, or even quotes from the same (which are not confidential,
15
     regardless). All statements made have been in regards to the factual events leading to Mr.
16
17   Muhaymin’s death and aimed at political change and the reopening of the criminal

18   investigation. None of the statements have implicated the progression of the instant civil
19
     suit, and all of the statements are protected by the First Amendment right to free speech.
20
            It should also be noted that Plaintiff’s counsel has never affirmatively reached out
21
22   to any media outlet during the litigation of this case. Declaration of David A. Chami
23
     (“Chami Decl.”), ¶3. The few instances of media involvement, described in Defendants’
24
     Motion, have come as a result of media outlets reaching out to Plaintiff and her counsel
25
26   following the movement of national awareness regarding police practices arising after the
27   death of George Floyd. Neither Plaintiff nor her counsel were involved in the murder of
28



                                                  9
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 13 of 21




 1   George Floyd, and Defendants’ accusation that they are capitalizing on that tragedy by

 2   asking media outlets to run stories on Mr. Muhaymin’s similar death is both false and
 3
     insulting.
 4
 5          Further, Plaintiff’s actions, and the actions of her attorneys, are reflective of

 6   Plaintiff’s broader purpose: social and political change. It is worth reiterating that a goal of
 7
     paramount and persistent importance to Plaintiff, entirely outside of the instant civil suit,
 8
     is the reopening of the internal and criminal investigations of the officers who murdered
 9
10   her brother. Regarding the NCJW meeting, complained of in Defendants’ Motion, a
11   central emphasis of the event was the political complaint that “the initial investigation was
12
     performed by the same entity…that ultimately has to judge itself. And it has a vested
13
14   interest in coming to an outcome that protects the police department. And if you’re going

15   to investigate the conduct of officers, it has to be done by an independent body…” Exhibit
16
     D to Defendants’ Motion, at 15:10-16. Plaintiff and her attorneys are fully entitled to
17
18   engage in political action outside of the instant suit, including the expressing of opinions

19   regarding the City of Phoenix’s perfunctory initial investigation into Mr. Muhaymin’s
20
     death, and Defendants’ are not entitled to quash Plaintiff’s attempts to do so, especially
21
     where no confidential information has been released.
22
23          In sum, Plaintiff and her attorneys have acted ethically and in full exercise of their
24   rights under the First Amendment. The events in Minneapolis, and the subsequent
25
     nationwide scrutiny of law enforcement, led to a renewed interest in Mr. Muhaymin’s
26
27   death, which had been swept under the rug by early, inaccurate accounts of the incident to

28



                                                   10
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 14 of 21




 1   media outlets.4 Plaintiff and her counsel are not precluded from joining their voices to the

 2   political movement that is currently requesting change just by virtue of their participation
 3
     in a civil lawsuit. They are not attempting to hold a trial in the “court of public opinion.”
 4
 5   They are exercising their right to voice political concerns and have exercised extreme

 6   restraint in their communications with media outlets in an effort to avoid violating this
 7
     Court’s Protective Order.
 8
            As the Supreme Court acknowledged in Gentile v. State Bar of Nevada, [a]n
 9
10   attorney's duties do not begin inside the courtroom door.” 501 U.S. 1030, 1043. The
11   Gentile case involved extrajudicial statements by a criminal defense attorney. The Court
12
     recognized that “a defense attorney may pursue lawful strategies to obtain dismissal of an
13
14   indictment or reduction of charges, including an attempt to demonstrate in the court of

15   public opinion that the client does not deserve to be tried.” Id. (Emphasis added). This is
16
     not meant to suggest that the Court abrogated the Professional Rules’ prohibition on
17
18   attempting to influence the judicial proceeding with extrajudicial statement. But the Court

19   recognized that advocacy is not limited to the filing of legal documents and oral advocacy
20
     in court. Advocacy includes “lawful strategies” in the court of public opinion to influence
21
     political actions.
22
23           In this case, advocacy on behalf of our clients includes political advocacy directed
24   at a political entity, the City of Phoenix, and its elected officials that is intended to
25
     effectuate the following objectives: 1) policy changes in policing; 2) administrative
26
27
            4
              Plaintiff incorporates her position and arguments set forth at doc.183 at pgs. 9-13
28   regarding the City of Phoenix’s January 2017 release of body camera footage and narrative.


                                                    11
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 15 of 21




 1   actions directed at the officers involved; and 3) criminal investigation of some of the

 2   officers involved. These three objectives have no connection to the civil case. Policy
 3
     changes and the decision of whether to hold the responsible police officers
 4
 5   administratively or criminally accountable are purely political decisions incapable of

 6   influence by this Court. Political decisions should, and usually do, bend to the will of the
 7
     electorate. Statements to the media by Ms. Muhaymin and her attorneys regarding public
 8
     actions by public servants whose salaries are paid by taxpayers are intended to influence
 9
10   the decisions of elected officials or, in the alternative, impact their reelection. The City
11   and its elected officials know this. They and the lawyers representing them grasp that
12
     such advocacy has very little, if any, material impact on the civil case but is generating
13
14   political pressure during an election cycle.5 That is precisely the type of political

15   advocacy the Supreme Court recognized with approval in Gentile supra.
16
            To claim that the discussion in the media of the public information about this case
17
18   is poisoning the potential jury pool suggests that the defendants have evidence to support

19   their claims. They do not because they have presented no evidence to back the claim, not
20
     even a case cite that suggests media attention always results in an unfair trial or a
21
     poisoned jury pool.
22
23
24
25
26          5
              This is also why these motions by the City keep getting filed under seal. Members
27   of the general public do not usually access court records but the media does and has in this
     case. By filing these motions under seal, the elected officials of this City avoid media
     scrutiny of their political decisions to spend public money on motions intended to silence
28   criticism of their political actions or inactions.


                                                   12
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 16 of 21




 1          While George Floyd has generally become a well-known name, the same cannot

 2   be said for Muhammed Muhaymin. George Floyd’s death has caused the country as a
 3
     whole to have a conversation about policing. That does not mean an unfair trial for the
 4
 5   defendants in this case. Ms. Muhaymin and her lawyers advocacy seeks to insure that

 6   Muhammed Muhaymin’s violent and unnecessary death is part of that conversation and
 7
     receives the same level of attention by Arizona’s law enforcement officials as George
 8
     Floyd’s did in Minnesota.
 9
10          Ms. Muhaymin did not give up her right to have her or her lawyers undertake such
11   political advocacy when she filed her civil lawsuit. Her lawyers have carefully engaged in
12
     the process by providing factual information about public events by public employees-the
13
14   defendants- while avoiding any discussion of the civil case, except that a civil suit has

15   been filed.
16
17          C. Defendants’ Accusations That Ms. Muhaymin Is Motivated Solely By
               Financial Incentive Is Patently False, Unsupportable, Insensitive, And
18             Insulting
19          Defendants’ accusation that Plaintiff’s contact with the media is a result of her greed
20   in seeking a monetary settlement is untrue, incredibly offensive, and quickly debunked by
21
     a cursory glance at Plaintiff’s settlement offer, included as Exhibit F to Defendants’ own
22
23   Motion. Exhibit F represents Plaintiff’s August 9, 2019 letter offering settlement to

24   Defendants. Included in the letter is a list of terms upon which Plaintiff would have been
25
     willing to settle this case over a year ago. Out of the seven material terms listed, the first is
26
27   a requirement that the mayor and city council meet with Ms. Muhaymin to discuss the

28   death and develop a plan for dealing with the mentally ill in policing. Exhibit F to


                                                    13
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 17 of 21




 1   Defendants’ Motion, pg. 1. The subsequent five terms reference proposed changes to the

 2   City of Phoenix’s Police Department’s training, policies, and procedures, to be established
 3
     in an effort to make sure that what happened to Mr. Muhaymin does not happen again. Id.
 4
 5   It is not until the seventh term that monetary compensation is even mentioned. Id. at pg.

 6   2.
 7
            As has been reiterated in brief after brief, and settlement negotiation after settlement
 8
     negotiation, Ms. Muhaymin is much more interested in actual change than she is in
 9
10   monetary settlement. The instant suit represents one of many avenues through which
11   Plaintiff is attempting to effectuate that change. Defendants are aware of this fact, and still
12
     insist on impugning Ms. Muhaymin’s motives, making a mockery of her pain by accusing
13
14   her of taking actions solely in an effort to profit from the death of her brother. Defendants’

15   inappropriate and continuous attacks along this line need to stop.
16
17          D. Plaintiff Requests That The Court Deny Defendants’ Request For Sanctions
                   i.     Defendants are not entitled to sanctions
18
            Neither Plaintiff nor her attorneys have committed a single sanctionable action in
19
20   the prosecution of this case. They have not “engage[d] in abusive litigation practices”

21   (Roadway v. Express, Inc. v. Piper, 447 U.S. 752, 765, 100 S. Ct. 2455 (1980)), nor have
22
     they “engaged in conduct utterly inconsistent with the orderly administration of justice”
23
24   (Wyle v. R.J. Reynolds Industries, Inc., 709 F. 2d 585, 589 (9th Cir. 1983)). The act of

25   adding their voices to the current political movement by responding to news outlets and
26
     speaking about the similarities between the facts of this case and those of the George Floyd
27
     incident certainly does not rise to the level of atrocity contemplated by Roadway and Wyle.
28



                                                   14
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 18 of 21




 1          Further, as described above, neither Plaintiff nor her attorneys have violated the

 2   Court’s Confidentiality Order. The information discussed and conveyed upon request by
 3
     the media and political groups was not confidential, consisting of publicly available body
 4
 5   camera footage and non-covered deposition testimony from state employees regarding

 6   action taken against a private individual in public. The sanctions described at Fed.R.Civ.P.
 7
     37(b)(2)(C), to be administered against a “disobedient party,” are therefore inapplicable.
 8
            Finally, Defendants have not been prejudiced by the actions of Plaintiff or her
 9
10   attorneys. Defendants make hyperbolic arguments regarding the effect of media statements
11   and assert that the same impairs Defendants’ ability to have a fair trial. This is ridiculous.
12
     First, simple prominence does not produce prejudice per se. Skilling v.United States, 561
13
14   U.S. 358, 130 S. Ct. 2896, 2902, 177 L. Ed. 2d 619 (2010). Defendants must make a

15   stronger showing than conclusory speculation about what potential jurors might have read
16
     in the news.
17
18          Second, to the extent that the current political climate (referenced multiple times in

19   Defendants’ Motion) affects the jury pool, the fault does not lie with Plaintiff. Again,
20
     neither she nor her attorneys had anything to do with the murder of George Floyd and
21
     asking this Court to dismiss Plaintiff’s suit because of outside political pressure is
22
23   incredibly inappropriate.
24          Third, even if Plaintiff and her attorneys had reached out to the media (they did not),
25
     they would be well within their rights to do so as discussed above. Ironically, Defendants
26
27   utilized the City of Phoenix’s position as a public entity, and the easy access to media

28   coverage afforded by that position, to preemptively release a narrative, replete with patent


                                                  15
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 19 of 21




 1   inaccuracies, in an attempt to spin popular opinion before Ms. Muhaymin even had an

 2   opportunity to file suit. Defendants now (falsely) accuse Ms. Muhaymin of the exact same
 3
     tactic.
 4
 5                    ii.    Defendants’ proposed sanctions are inappropriate
 6             As discussed, Plaintiff continues to maintain that neither she nor her attorneys have
 7   acted in any way inconsistent with this Court’s instruction or their respective ethical duties.
 8
     Therefore, sanctions of any kind would be unfitting. However, Plaintiff wishes to point out
 9
10   that, even if the Court were to retroactively find that the deposition transcripts were

11   confidential (they were not), the sanctions requested in Defendants’ Motion are nothing
12
     short of draconian.
13
14             First, as stated above, a shift in the political winds resulting in a revived social

15   awareness of Mr. Muhaymin’s death is not grounds for dismissing Plaintiff’s lawsuit. Any
16
     perceived harm to Defendants chances at trial have been caused by social forces outside of
17
     Plaintiff’s control (not to mention the simple facts of this case). Second (and similarly),
18
19   requesting the removal of Plaintiff’s current counsel would achieve absolutely nothing and
20   smacks of unseemly pettiness. Removal would not change the facts of the case, would not
21
     bring Mr. Muhaymin back to life, and would not dispel the growing movement for political
22
23   change. Further, Plaintiff’s attorneys have not violated the Arizona Rules of Professional

24   Conduct, the Federal Rules of Civil Procedure, or any order entered by the Court.
25
               Third, another protective order at this juncture would be moot. There is already a
26
27   Protective Order in place in this case, and under that Protective Order Defendants are

28   entitled to designate the deposition transcripts as confidential, if they provide a compelling


                                                    16
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 20 of 21




 1   reason. Foltz, 331 F.3d at 1135 (citing Hagestad, 49 F.3d at 1434. That they have failed to

 2   do so (because they cannot) is not a reason for another protective order.
 3
            Finally, Defendants’ request for a “gag order” is unconstitutional on its face and is
 4
 5   almost certainly a violation of federal election law. The City of Phoenix, as a public entity,

 6   is expressly requesting an order from this Court quashing Plaintiff’s political speech. As
 7
     described above, Plaintiff is entitled to involve herself in the current movement for political
 8
     change in Phoenix, and to seek alterations to the policies established by the public police
 9
10   department. Defendants are not entitled to silence Plaintiff or her attorneys in their political
11   efforts simply because she is suing the City of Phoenix for the death of her brother, caused
12
     by the very policies she seeks to see changed.
13
14          Furthermore, part of the change being sought necessarily implicates elections being

15   held in the next few weeks. These elections include that of the Maricopa County Attorney,
16
     the mayor of the City of Phoenix, and three City of Phoenix council members. Federal
17
18   election law states that “[a] State or local officer or employee may not use his official

19   authority or influence for the purpose of interfering with or affecting the result of an
20
     election for office.” 5 U.S.C. § 1502. Utilizing taxpayer dollars to request that a judicial
21
     muzzle be ordered on political opponents in the weeks leading up to an election is a direct
22
23   violation if this statute and should not be legitimized by this Court. Interestingly, despite
24   the allegedly violative or prejudicial statements being made several months ago, the city’s
25
     motion was filed three days after that Ms. Stillwell announced her meeting with the
26
27   Phoenix City Council politicians, and possibly the mayor, who are up for reelection on

28   November 3.


                                                   17
     Case 2:17-cv-04565-SMB Document 248 Filed 10/12/20 Page 21 of 21




 1      IV.      CONCLUSION

 2            Defendants’ Motion represents an unconstitutional attempt to silence Plaintiff in her

 3   exercise of free political speech, requesting that the Court either dismiss Plaintiff’s claims
 4
     or enter a “gag order” so that she is unable to make political statements on the eve of an
 5
     election. Defendants request this draconian remedy based on nothing more than statements
 6
 7   relating to non-confidential deposition testimony of public fact and body camera footage
 8   that has been in the public sphere since 2017. This Court should not legitimize Defendants’
 9
     obvious attempt at bullying. For these reasons, Plaintiff respectfully requests that the Court
10
11   deny Defendants’ Motion.
12       Respectfully submitted this 12th day of October 2020,
13
                                                        PRICE LAW GROUP, APC
14
15                                                      BY: /s/ David A. Chami
                                                        David A. Chami, AZ #027585
16                                                      Attorney for Plaintiff
17
18
                                   CERTIFICATE OF SERVICE
19
20            I hereby certify that on October 12, 2020, I electronically filed the foregoing with
21   the Clerk of the Court using the ECF system, which will send notice of such filing to all
22   attorneys of record in this matter. Since none of the attorneys of record are non-ECF
23   participants, hard copies of the foregoing have not been provided via personal delivery or
24   by postal mail.
25
                                                        PRICE LAW GROUP, APC
26
27                                                      /s/ Florence Lirato

28



                                                   18
